DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-26, 28-40, 43, 44, and 46-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-62 of U.S. Patent No. 10,675,001. Although the claims at issue are not identical, they are not patentably distinct from each other because both application and patent claim a system and method of characterization of a material using a non-contact displacement force and using ultrasound to characterize the material.
U. S. Application No. 16/788379
U. S. Patent No. 10,675,001
23. (Currently Amended) A non-contact material characterization system comprising: an excitation generator, wherein the excitation generator is configured to generate a non- contact displacement force directed to an elastic surface or to a volume of material adjacent to the elastic surface; an ultrasound transducer, wherein the ultrasound transducer is configured to direct a transmit ultrasound signal to the surface or to the volume, wherein the ultrasound transducer is configured to receive a reflected Doppler ultrasound signal from the surface or the volume; and a processor coupled to the ultrasound transducer, wherein the processor is configured to determine a displacement of the surface or the volume in response to the non-contact displacement force and the reflected Doppler ultrasound signal.  









34. (Currently Amended) A method for measurement of an elastic surface, the method comprising: (a) providing a non-contact displacement force to the elastic surface or to a volume of material adjacent to the elastic surface; (b) transmitting ultrasound energy from a transducer to the surface or a volume adjacent to the elastic surface; (c) receiving reflected Doppler ultrasound signal at the transducer;  11482639_idoex-3-Atty. Docket No. 45102-706.301Application No. 16/788,379 Amendment dated: (d) comparing at least one of an amplitude or a phase of the transmitted ultrasound energy to at least one of an amplitude or a phase of the reflected Doppler ultrasound signal to form a displacement measurement; and (e) calculating an elasticity or a viscosity from the displacement measurement in response to the non-contact displacement force.  


A non-contact medical diagnostic system comprising: an excitation generator, wherein the excitation generator is configured to generate a non-contact displacement force directed to an elastic surface or to a volume of material adjacent to the elastic surface, wherein the non-contact displacement force is a step or impulse pressure; an ultrasound transducer, wherein the ultrasound transducer is configured to direct a transmit ultrasound signal to the elastic surface or to the volume through a gas phase medium, wherein the ultrasound transducer is configured to receive a reflected ultrasound signal from the elastic surface or the volume; a processor coupled to the ultrasound transducer, wherein the processor is configured to determine a displacement of the elastic surface or the volume in response to the non-contact displacement force and the reflected ultrasound signal 


    15. A medical diagnostic method for measurement of an elastic surface, the method comprising: (a) providing a non-contact displacement force from an excitation generator to the elastic surface or to a volume of material adjacent to the elastic surface, wherein the non-contact displacement force is a step or impulse pressure; (b) transmitting ultrasound energy from a transducer to the surface or the volume adjacent to the surface through a gas phase medium; (c) receiving a reflected ultrasound signal at the transducer; (d) comparing at least one of an amplitude or a phase of the transmitted ultrasound energy to at least one of an amplitude or a phase of the reflected ultrasound signal to form a displacement measurement; and (e) calculating a material property from the displacement measurement in response to the non-contact displacement force and the reflected ultrasound signal by analyzing a ringdown characteristic of a tissue motion in response to the step or impulse pressure.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23-26, 28-30, 32-35, 37, 38, 43, 44, and 46-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Publication No. 2014/0323862 to Silverman et al. in view of U. S. Publication No. 2004/0015079 to Berger et al.
Regarding Claim 23, Silverman teaches a non-contact material characterization system comprising: an excitation generator, wherein the excitation generator is configured to generate a non- contact displacement force directed to an elastic surface or to a volume of material adjacent to the elastic surface (fig. 1 and para 0030 teaches an air puff, which is a non-contact force to an eye); an ultrasound transducer  (Fig. 1 element 18), wherein the ultrasound transducer is configured to direct a transmit ultrasound signal to the surface or to the volume, wherein the ultrasound transducer is configured to receive a reflected ultrasound signal from the surface or the volume; and a processor coupled to the ultrasound transducer, wherein the processor is configured to determine a displacement of the surface or the volume in response to the non-contact displacement force and the reflected ultrasound signal (figs. 1, 8b, 9, 10, 14, 17, para 0030, 032-037, 0062, 0066, 78, 82, teaches measuring displacement in response to air-puff [displacement force] and reflected ultrasonic signal ).  
Silverman teaches all of the above claimed limitations but does not expressly teach transmitting and receiving Doppler ultrasound signals.
Berger teaches transmitting and receiving Doppler ultrasound signals (para 0224, 0226 teaches doppler, color, b-mode ultrasonic imaging).
It would be obvious to one of ordinary skill in the art at the time of filing to modify Silverman with transmitting and receiving Doppler ultrasound signals as taught by Berger since different ultrasonic imaging methods are obvious variants.
Regarding Claim 24, Silverman teaches the processor is configured to determine the displacement by comparing at least one of an amplitude or a phase of the reflected ultrasound signal (para 0062 and 066 teaches comparing amplitude of the reflected signal).  
Regarding Claim 25, Silverman teaches that the non-contact displacement force generated by the excitation generator comprises a puff of air (figs. 1, 8b, 9, 10, 14, 17, para 0030, 032-037, 0062, 0066, 78, 82, teaches measuring displacement in response to air-puff [displacement force] and reflected ultrasonic signal).  
Regarding Claim 26, Silverman teaches that the excitation generator is configured to generate the non-contact displacement force with a frequency of at least 20Hz (para 0068 teaches a frequency of 865 kHz). 
Regarding Claim 28, Silverman teaches thatAmendment dated: that the ultrasound transducer comprises a capacitive micromachined ultrasonic transducer (cMUT) or a piezoelectric transducer (para 005 teaches a piezoelectric transducer).  
Regarding Claim 29, Silverman teaches a waveform generator coupled to the ultrasound transducer, wherein the waveform generator comprises either a continuous wave (CW) or a pulsed signal generator, and wherein the waveform generator is operative at a fundamental or a harmonic of a frequency of the transmit ultrasound signal (para 0036 teaches a continuous wave signals and para 0053 teaches pulse echo).
Regarding Claim 30, Silverman teaches that the processor is configured to determine the displacement by performing a series of comparisons of the phase of the reflected Doppler signal to the phase of the transmit ultrasound
Regarding Claim 32, Silverman teaches that the processor is configured to determine at least one of an elasticity or a viscosity of the elastic surface or volume based on the series of phase estimates (abstract and para 0005 teaches determining elasticity of the surface).  
Regarding Claim 33, Silverman teaches that the processor is configured to determine at least one of an elasticity or a viscosity of the elastic surface or volume based on the determined displacement (para 0054 teaches determining displacement of the corneal surface and abstract and para 0005 teaches determining elasticity of the surface).  
Regarding Claim 34, Silverman teaches a method for measurement of an elastic surface, the method comprising: (a) providing a non-contact displacement force to the elastic surface or to a volume of material adjacent to the elastic surface (fig. 1 and para 0030 teaches an air puff, which is a non-contact force to an eye); (b) transmitting ultrasound energy from a transducer to the surface or a volume adjacent to the elastic surface (Fig. 1 element 18 for transmitting ultrasonic waves); (c) receiving reflected ultrasound signal at the transducer (Fig. 1 element 18 for receiving ultrasonic waves);11482639_idoex-3-Atty. Docket No. 45102-706.301Application No. 16/788,379 Amendment dated: (d) comparing at least one of an amplitude or a phase of the transmitted ultrasound energy to at least one of an amplitude or a phase of the reflected ultrasound signal to form a displacement measurement (para 0062 and 066 teaches comparing amplitude of the reflected signal); and (e) calculating an elasticity or a viscosity from the displacement measurement in response to the non-contact displacement force (figs. 1, 8b, 9, 10, 14, 17, para 0030, 032-037, 0062, 0066, 78, 82, teaches measuring displacement in response to air-puff and reflected ultrasonic signal ). 
Silverman teaches all of the above claimed limitations but does not expressly teach transmitting and receiving Doppler ultrasound signals.
Berger teaches transmitting and receiving Doppler ultrasound signals (para 0224, 0226 teaches doppler, color, b-mode ultrasonic imaging).
It would be obvious to one of ordinary skill in the art at the time of filing to modify Silverman with transmitting and receiving Doppler ultrasound signals as taught by Berger since different ultrasonic imaging methods are obvious variants.
Regarding Claim 35, Silverman teaches providing the non-contact force to the elastic surface or to the volume of material adjacent to the elastic surface comprises directing a puff of air to the elastic surface or to the volume of material adjacent to the elastic surface (figs. 1, 8b, 9, 10, 14, 17, para 0030, 032-037, 0062, 0066, 78, 82, teaches measuring displacement in response to air-puff [displacement force] and reflected ultrasonic signal).  
Regarding Claim 37, Silverman teaches that the transducer comprises a capacitive micromachined ultrasonic transducer (cMUT) or a piezoelectric transducer (para 005 teaches a piezoelectric transducer).  
Regarding Claim 38, Silverman teaches transmitting the ultrasound energy comprises transmitting continuous wave (CW) ultrasound energy (para 0036 teaches a continuous wave signals and para 0053 teaches pulse echo).  
Regarding Claim 43, Silverman teaches that the non-contact displacement force propagates to the surface or the volume as at least one of a surface wave or a shear wave (para 0036 teaches a continuous wave signals and para 0053 teaches pulse echo, which is a surface wave).  
Regarding Claim 44, Silverman teaches that the surface or the volume comprises a membrane over a fluid (fig. 1 element 20 is a cornea which is a membrane).  
Regarding Claim 46, Silverman teaches that the elastic surface comprises a solid or semi-solid food item (fig. 1 element 20 is a cornea, and the term food item is subjective and broad, since any part of a living organism can be considered a food item).  
Regarding Claim 47, Silverman teaches that the non-contact displacement force is provided at a frequency of at least 20Hz (para 0068 teaches a frequency of 865 kHz).  
Regarding Claim 48 and 51, Berger teaches that the reflected ultrasound signal is a reflected Doppler ultrasound signal (para 0224, 0226 teaches doppler, color, b-mode ultrasonic imaging).  
Regarding Claim 49 and 52, Silverman teaches that the processor is configured to determine the displacement of the surface or the volume in response to the non-contact displacement force and the reflected ultrasound signal by analyzing a ringdown characteristic of a surface motion in response to the non-contact displacement force (para 0054 teaches determining displacement of the corneal surface).
Regarding Claim 50 and 53, Silverman teaches that the non-contact displacement force generated by the excitation generator comprises a periodic or an oscillatory excitation (para 0016 teaches arf pulse sequence, as such is periodic excitation).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793